—In a habeas corpus proceeding, the petitioner appeals from a judgment of the Supreme Court, Richmond County (Felig, J.), dated November 10, 1993, which denied his application and dismissed the proceeding.
Ordered that the judgment is affirmed, without costs or disbursements.
This is the third habeas corpus proceeding that the petitioner has brought challenging the revocation of his parole. Having twice litigated the revocation of his parole, the petitioner is barred under the doctrine of res judicata from relitigating those claims that were raised or which could have been raised in those prior proceedings (see, Matter of Reilly v Reid, 45 NY2d 24). In any event, the certificate of conviction introduced into evidence at his parole revocation hearing was ample proof that the petitioner was guilty of violating the conditions of his parole (see, Matter of Melendez v New York State Div. of Parole, 225 AD2d 935). Rosenblatt, J. P., Thompson, Santucci, Altman and Hart, JJ., concur.